Case 1:19-cr-00140-RBJ Document 42 Filed 10/28/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

 Criminal Case No. 1:19-cr-00140-RBJ



 UNITED STATES OF AMERICA

        Plaintiff,

 v.



 RYAN MEDHURST,

        Defendant.

                                 ENTRY OF APPEARANCE



       Brian R. Leedy, of the law firm Haddon, Morgan and Foreman, P.C., hereby enters his

appearance as counsel on behalf of Defendant, Ryan Medhurst.

       Dated: October 28, 2019

                                           Respectfully submitted,


                                           s/ Brian R. Leedy
                                           Brian R. Leedy
                                           HADDON, MORGAN AND FOREMAN, P.C.
                                           150 East 10th Avenue
                                           Denver, CO 80203
                                           Phone: 303.831.7364
                                           Fax:      303-832.1015
                                           Email: brleedy@hmflaw.com
                                           Attorney for Defendant
Case 1:19-cr-00140-RBJ Document 42 Filed 10/28/19 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE
        I hereby certify that on October 28, I electronically filed the foregoing Entry of
Appearance with the Clerk of Court using the CM/ECF system which will send notification of
such filing to the following:

 U.S. Attorney's Office-Denver
 1801 California Street, Suite 1600
 Denver, CO 80202

                                              s/ Carrie Warren




                                             2
